 IntheMatter of PORTLANDLUMBER MILLS COMPANYandLUMBERAND SAWMILL WORKERS LOCAL UNION,No.3,INTERNATIONALWOODWORKERS OF AMERICA, AFFILIATED WITH THEC.I.O.Case No. C-1079.-Decided April 11, 193.9Lumber Industry-Settlement:stipulation providing for compliancewith theAct-Order:entered on stipulation.Mr. G. L. PattersonandMr. Thomas P. Graham, Jr.,for theBoard.Mr. Philip ChipmanandMr. Charles E. McCulloch,of Portland,Oreg., for the respondent.Mr. Albert J. Hoban,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Lumber and Sawmill Workers, LocalNo. 3, InternationalWoodworkers of America, affiliated with theC. I. 0., herein called the Union, the National LaborRelationsBoard, herein called the Board, by theRegionalDirector for theNineteenth Region (Seattle, Washington), issued its complaint datedNovember 26, 1938, against Portland Lumber Mills Company, Port-land, Oregon, herein called the respondent,allegingthat the respond-ent had engaged in and wasengagingin unfair labor practices affect-ing commerce within themeaning ofSection 8 (1) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearingthereon were duly served upon the respondent and the Union.Concerning the unfair labor practices the complaintalleged, insubstance, that the respondent by permittingits foremenand super-visory employees to discourage membership in the Union and byvarious other acts, interfered with, restrained, and coerced its em-ployees in the exercise of the rightsguaranteedin Section 7 of theAct.12N. L.R. B., No. 28.199 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn November 29, 1938, the respondent and counsel for the Boardentered into a stipulation in settlement of the case.The stipulationprovided as follows :This stipulation made and entered into by and between G. L.Patterson,RegionalAttorney, and Thomas P. Graham, Jr.,Attorney, National Labor Relations Board, Nineteenth Region,and Portland Lumber Mills Company by and through its at-torneys, Charles E. McCulloch and Philip Chipman;WITNESSETH :WHEREAS, upon charges duly filed by Local No. 3, Interna-tionalWoodworkers of America, affiliated with the Committeefor IndustrialOrganization, theNationalLabor RelationsBoard, by the Regional Director for the Nineteenth Region, act-ing pursuant to authority granted in Section 10 (b) of theNational Labor Relations Act (49 Stat. 449), and its Rules andRegulations, Series 1, as amended, Article IV, Section 1, issuedits complaint on the 26th day of November, 1938, against the re-spondent herein;Now THEREFORE, it is stipulated, admitted, and agreed asfollows :1.That the respondent is a corporation organized under andexisting by virtue of the laws of the State of Oregon, having itsprincipal place of business and office at Portland, Oregon.Therespondent is engaged in the manufacture and sale of lumber andwood products.II.That the respondent in the course and conduct of the opera-tions of its plant at Portland, Oregon, causes and has continu-ously caused large quantities of the products which it manu-factures, to wit; approximately 75 per cent thereof, to be sold,shipped, and transported to, into, and through States of theUnited States, other than the State of Oregon. Seventy per centof the total products sold by the respondent in States other thanthe State of Oregon arrive in those States without reloadingfrom barge, railroad, or truck.III.LocalNo. 3, is a labor organization as defined in Section 2,subsection(5) of the Act.IV.Upon the basis of this stipulation the respondent,while deny-ing that it has violated in the past, or is now violating any of PORTLAND LUMBER MILLSCOMPANY201the terms or provisions of the National Labor Relations Act,hereby expressly waives the right to a hearing, expressly waivesthe making of findings of fact and conclusions by the Board,and expressly consents that an order may be entered by theBoard; and upon application by the Board, without notice tothe respondent of the filing of a petition by the Board, whichnotice the respondent hereby expressly waives, the respondentfurther expressly consents that the Circuit Court of Appealsfor the appropriate Circuit may enter a decree enforcing theorder of the Board ordering that;(1)The respondent will cease and desist as follows :(a)From in any manner interfering with, restraining, orcoercing its employes in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guar-anteed in Section 7, of the National Relations Act.(b)From discouraging membership in Local No. 3, or inany other labor organization of its employes, by discharging,threatening to discharge, or by refusing or threatening to re-fuse to hire any of its employes for joining or maintainingmembership in Local No. 3, or any other labor organization ofits employes.(c)From permitting its foremen, overseers, and other super-visory officials in any way to make representations in any re-spect reflecting or purporting to reflect the attitude of the em-ployer toward membership in any labor organization.(d)From discriminating in any manner against any of itsemployes in regard to hire or tenure of employment, or anyterms or conditions of employment, for joining Local No. 3, orany other labor organization of its employes.(2)The respondent shall take the following affirmative ac-tion to effectuate the policies of the National Labor RelationsAct :(a) Immediately post and keep visible in a conspicuous andprominent place in its Portland, Oregon, plant for a period ofthirty days after receipt thereof, a copy of the order to beentered by the National Labor Relations Board and to be madeherein.This stipulation is subject to the approval of the NationalLabor Relations Board after submission to the Board inWashington, D. C.On December 7, 1938, the Board issued its order approving theabove stipulation making it part of the record in the case, and, act- 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDing pursuant to Article II, Section 37, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, further orderedthat the proceeding be transferred to and continued before the Boardfor the purpose of entry of a decision and order pursuant to theprovisions of the stipulation.On the basis of the above stipulation and upon the entire recordin the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, an Oregon corporation having its principal of-fice and place of business at Portland, Oregon, is engaged in themanufacture and sale of lumber and wood products. Approxi-mately 75 per cent of the products manufactured by the respondentat its Portland, Oregon, plant are sold, shipped, and transported to,into, and through States of the United States other than the Stateof Oregon.Seventy per cent of the total products sold by the re-spondent in States other than the State of Oregon arrive in thoseStates without reloading from barge, railroad, or truck.We find that the operations of the respondent at its Portland,Oregon, plant constitute a continuous flow of trade, traffic, and com-merce among the several States.'II..THE UNIONLumber and Sawmill Workers, Local No. 3, International Wood-workers of America, affiliated with the C. I. 0., is a labor organiza-tion admitting to membership employees of the respondent at itsPortland, Oregon, plant.ORDEROn the basis of the above findings of fact and stipulation, andupon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Portland Lumber Mills Company, Port-land, Oregon, shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, to'Matter of Jones Lumber Company,West Oregon Lumber Company,Clark d WilsonLumber Company,B.F.Johnson Lumber Company,Portland Lumber Mills, Inman-Paulsen Lumber Company,and Eastern eC Western Lumber CompanyandColumbia RiverDistrict Council of Lumber and Sawmill Workers'Union No 5, etc,et at,3 N L R B855.(Decided October 21, 1937.) PORTLAND LUMBER MILLS COMPANY203form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7, of the NationalLabor Relations Act;(b)From discouraging membership in Local No. 3, or in anyother labor organization of its employees, by discharging, threaten-ing to discharge, or by refusing or threatening to refuse to hire anyof its employees for joining or maintaining membership in Local No.3, or any other labor organization of its employees;(c)From permitting its foremen, overseers, and other super-visory officials in any way to make representations in any respectreflecting or purporting to reflect the attitude of the employer towardmembership in any labor organization;(d)From discriminating in any manner against any of its em-ployees in regard to hire or tenure of employment, or any terms orconditions of employment, for joining Local No. 3, or any otherlabor organization of its employees.2.The respondent shall take the following affirmative action toeffectuate the policies of the National Labor Relations Act :(a) Immediately post and keep visible in a conspicuous and prom-inent place in its Portland, Oregon, plant for a period of thirty (30)days after receipt thereof, a copy of this Order.